UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-4940



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


BERNARD KNIGHT,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Rebecca Beach Smith, District
Judge. (CR-01-48)


Submitted:   February 28, 2005             Decided:   April 5, 2005


Before WILKINSON, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Frank W. Dunham, Jr., Federal Public Defender, Lisa A. Broccoletti,
Assistant Federal Public Defender, Norfolk, Virginia, for
Appellant.     Paul Joseph McNulty, United States Attorney,
Alexandria, Virginia; Arenda L. Wright Allen, Assistant United
States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Bernard     Knight      appeals    the     district     court’s    order

imposing a thirty-six month term of imprisonment and a twenty-four

month   term   of    imprisonment,      to    be     served    concurrently,    upon

revocation of his supervised release.                 Knight’s counsel filed a

brief pursuant to Anders v. California, 386 U.S. 738 (1967),

stating    there     were    no    meritorious       grounds    for   appeal,      but

suggesting the district court abused its discretion in sentencing

Knight. Although informed of his right to do so, Knight has not

filed a supplemental brief.

            We review a district court’s order imposing a sentence

after revocation of supervised release for an abuse of discretion.

United States v. Davis, 53 F.3d 438, 442-43 (4th Cir. 1995).

Moreover, because Knight’s sentence does not exceed the maximum

under 18 U.S.C. § 3583(e)(3) (2000), we review the sentence to

determine only whether it is plainly unreasonable. See 18 U.S.C.

§ 3742(a)(4) (2000).              Upon review of the record, we conclude

Knight’s sentence is not plainly unreasonable.

            In accordance with the requirements of Anders, we have

reviewed    the     entire   record    in     this    case    and   have   found    no

meritorious issues for appeal.               Accordingly, we affirm Knight’s

sentence.      This court requires counsel inform her client, in

writing, of his right to petition the Supreme Court of the United

States for further review.            If the client requests a petition be


                                       - 2 -
filed, but counsel believes such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.   Counsel’s motion must state that a copy thereof

was served on the client.

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                         AFFIRMED




                              - 3 -